 354DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOperating Engineers Local 181,a/w InternationalUnion of Operating Engineers,AFL-CIOandS.F. Steel Fab,Inc. and Aluminum Company ofAmerica,Party in Interest.Cases 25-CC-638and 25-CP-143January 17, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn March 31, 1988, Administrative Law JudgeIrwin H. Socoloff issued the attached decision. TheGeneral Counsel, the Charging Party, and the Re-spondent filed exceptions. The General Counselfiled a supporting brief and an answering brief tothe Respondent's exceptions. The Respondent fileda brief in support of its exceptions and in opposi-tion to the General Counsel's exceptions, and a sep-arate brief in opposition to the Charging Party's ex-ceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions as modified and to adopt the recom-mended Order.One issue presented here is whether the Re-spondent's undisputed 1-day recognitional picketingof a construction industry employer that had nostatutory employees violated Section 8(b)(7)(C) oftheAct.As further explained below, we agreewith the judge that the Respondent's conduct wasnot unlawful.S.F. Steel Fab, Inc. is a construction industrycontractor principally owned by Stewart Leithliterand his wife. In late 1986, it contracted with gener-al contractor Castle Construction Co., Inc. to erectametal building at an ALCOA jobsite in New-burgh, Indiana. In January 1987, the Leithlitersformed a sole proprietorship named Steel Fabrica-tors and Erectors (Steel Fabricators), which pur-chased a crane for use by Stewart Leithliter in per-forming the contract.Leithliter began jobsite operation of the crane onFebruary 2, 1987. He was approached by the Re-spondent's steward, James Snow, who asked ifLeithliter had a union card. Leithliter said no. He'The General Counsel and the Charging Party have excepted to someof the judge's credibility findings. The Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrect.Standard Dry Wall Products,91NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record andfind no basis for reversing the findings.told Snow that he owned the company and theequipment and he intended to operate it. He didnot state the fact that he was the only employee ofSteel Fabricators. Snow reported this incident totheRespondent's vice president,Manning, thatday. Thereafter that same morning, Manning con-tactedALCOA and that afternoon dispatched theRespondent's business agent, Cecil Murphy, to theALCOA site to discuss the situation. As more fullyset forth in the judge's decision, Murphy was notallowed to enter the jobsite when he requested theopportunity to speak with Steel Fabricators to"work something out."On February 4, the Respondent picketed the en-trance to the jobsite used by Steel Fabricators andemployees of other contractors. A single sign wasdisplayed, stating: "Steel Fabricators are refusingto negotiate and bargain with IUOE Local 181."Approximately 300 jobsite employees refused toreport to work. On Leithliter's arrival at the job-site,he asked Manning, "What's your purposehere?"Manning replied, "To get you to negotiatewith us." The Respondent ceased picketing thatafternoon pursuant to an agreement with the gener-al contractor. No further picketing took place afterFebruary 4.A telegram received from counsel for Steel Fab-ricators on February 5 advised the Respondent that"SteelFabricators, Inc., has only one employeeand your union cannot lawfully picket to organizeand bargain for a one-man unit under the NationalLabor Relations Act." Several days later, Leithliterhired union signatory Tri-State Steel and its opera-tor and crane to complete the erection of the struc-tural portion of the contract.The judge found that the Respondent was un-aware that Steel Fabricators had no statutory em-ployees prior to and during the picketing, despiteefforts to obtain such knowledge, and that no fur-therpicketingoccurred after the Respondentlearned of this fact. In these circumstances, thejudge concluded that the "Respondent's picketingmay not be deemed to have occurred for the pur-pose of obtaining a prehire agreement" pursuant toSection 8(f) of the Act and "was not otherwise vio-lative of Section 8(b)(7)(C) of the Act."The General Counsel excepts to the judge's con-clusion. The General Counsel contends that absentevidence of any effort by the Respondent to solicitauthorization cards or to file an election petitionthe undisputed recognitional picketing constitutedan unlawful coercive effort to compel adoption ofan 8(f) agreement in alleged contravention of theBoard's rationale inJohn Deklewa & Sons, Inc.2In2 282 NLRB 1375 in. 39 (1987), enfd.sub nom.IronWorkers Local 3 v.NLRB,843 F.2d 770 (3d Cir. 1988).292 NLRB No. 47 OPERATING ENGINEERS LOCAL 181 (STEEL FAB)355addition, the General Counsel contends that recognitionalpicketing for this unit violates Section8(b)(7)(C) ab initio, since the absence of statutoryemployees at the time of the picketing precludedboth raising a question concerning representationand holding an expedited electionWe disagreewith each contention 3Initially,we find that although the picketing hadan undisputed recognitional objective, such an objective does not necessarily mean that the Respondent had picketed with an objective of securing an 8(f) prehire agreement in the absence of statutory employeesThe credited evidence reflectsthat the Respondent inquired about the union membership of the only individual identified with SteelFabricatorsThe Respondent never proffered acontract to Steel Fabricators nor demanded that itsign one after receiving notice that Steel Fabrica-tors had only one employee Picketing had ceasedeven before that notice These facts are insufficienttoprove that the Respondent had picketed toobtain an 8(f) prehire agreement in the absence ofstatutory employeesFurthermore, we find the present situation distinguishable from cases relied on by the GeneralCounsel involving picketing by a guard unionbarred from obtaining certification because it consistsof a mixed unit of guard and nonguard employees or admits nonguard employees to membership 4 In those cases, Section 9(b)(3) of the Actprovides clear statutory notice that any petition foran election will be dismissed because the petition-ing union is ineligible to be certified By contrast,no statutory bar existed here and no reason was apparent to the Respondent at the commencement ofits picketing why it could nevergain anelection 5On the contrary,on commencementof the Respondent's picketing there could have been circumstances, i e , Steel Fabricators' hiring of employeesin the Union's craft, which would have permittedthe filing of a petition for recognitionNo furtherpicketing occurred after the Respondent's receipton February 5, 1987, of a telegram from counselfor Steel Fabricators stating that it had only oneemployee 6 Based on these facts, we conclude thattheRespondent's recognitional picketing did notexceed a reasonable period of time within themeaningof Section 8(b)(7)(C) of the ActORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dismissedliteras thatemployee Contraryto the statement of law in that telegramthe Board has held that Sec 8(b)(7)(C) does notapply to picketing forrecognition in a stable one employee unitPlumbersLocal 195 (Neches InstrumentsService)221 NLRB 1226 (1975)TeamstersLocal 115 (Vila BarrCo) 157 NLRB588 (1966)Richard JSimonEsq,for the General CounselCharles L Berger EsqandJames Rosenberry Esq,ofEvansville,Indiana,for the RespondentArthur D Rutkowski Esq,of Evansville, Indiana, for theCharging PartyDECISIONSTATEMENT OF THE CASEIRWIN H SOCOLOFF, Administrative Law Judge Oncharges filed on 19 February and 5 March 1987 by S FSteel Fab, Inc, against Operating Engineers Local 181a/w International Union of Operating Engineers, AFL-CIO (the Respondent), the General Counsel of the National Labor Relations Board, by the Regional DirectorforRegion 25 issued an amended complaint dated 18June 1987 alleging violations by Respondent of Sections8(b)(4)(i) and (ii)(B), 8(b)(7)(C) and 2(6) and (7) of theNational LaborRelationsAct (the Act) Respondent byitsanswer, denied the commission of any unfair laborpracticesPursuant to notice trial was held before me in EvansvilleIndianaon 16 July 1987 at which the GeneralCounsel the Charging Party and the Respondent wererepresented by counsel and were afforded full opportunety tobe heard to examine and cross examine witnessesand to introduce evidence Thereafter the parties filedbriefs that have been duly consideredOn the entire record in this case and from my observations of the witnesses I make the followingFINDINGS OF FACTIJURISDICTION3 For reasons stated by the judge we also disagree with the GeneralCounsel s further contention that Leithliter s statement to the Respondenton February 2 that he owned the crane and the company and that he wasgoing to operate the rig gave the Respondent clear notice that Steel Fabricators neither employed nor intended to employ statutory employees ascrane operators4 E gTeamsters Local 71 (Wells Fargo)221NLRB 1240 (1975) enfd553 F 2d 1368 (D C Cir 1977)Teamsters Local 639 (Dunbar ArmoredExpress)211 NLRB 687 (1974)5 CfFood & Commercial Workers Local 23 (S & I Valu King)288NLRB 986 (1988)6 Even if picketing had continued after notice that the Employer hadonly one employee it is not clear that such picketing would be unlawfulThe telegram did not expressly identify the Employers owner LeithAluminum Company of America(ALCOA) is a PennSylvania corporation,engaged at its Newburgh,Indianafacilityin the smelting and fabrication of aluminumDuring the year ending 31 December1986ALCOA, inthe course and conduct of its business operations purchased and received at the Newburgh facility productsgoods and materials valued in excess of $50,000 directlyfrom points located outside the State of Indiana Duringthe same timeperiodALCOAengaged in various construction projects at Newburgh and purchased and received at that site for use on those construction projects 356DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDgoods, and materials,valued in excess of$50,000, direct-ly from points outside Indiana.Castle Contracting Co., Inc.(Castle)is an Indiana cor-poration,and maintains its principal office and place ofbusiness at Newburgh,Indiana. Castle is engaged in in-dustrialand commercial general construction at theALCOA plantinNewburgh(theALCOAjobsite).During the year ending 31 December 1986, Castle, in thecourse and conduct of its business operations,purchasedand received at its Newburgh locale products,goods,and materials valued in excess of $50,000 directly frompoints located outside the State of Indiana.During the year ending 18 June 1987, the followingconstruction industry contractors performed services atthe ALCOAjobsite:Mel-Kay Electric,CDK Plumbing,T and T Acoustic,Sims Painting, Fabcon,ShannahanCrane and Hoist,Prescotsch,Sterling,Crawford Door,Builder'sSpecialties,and M and S Fire and Safety. Inthat time period,those contractors and Castle, in thecourse and conduct of their business operations at theALCOA jobsite, collectivelypurchased and received atthe jobsite products,goods, and materials valued inexcess of$50,000 directly from points located outside theState of Indiana and/or from enterprises located withinIndiana which received the products,goods, and materi-als directly from points located outside Indiana.S.F. Steel Fab,Inc., an Indiana corporation,maintainsitsprincipal office and place of business at Newburgh,Indiana, and operates a facility in Carmi, Illinois, whereitfabricates and manufactures component parts for steel-type building construction.During the year ending 31December 1986, that Company shipped goods and mate-rials valued in excess of $50,000, from its Illinois, facility,to a jobsite located in the Stateof Kentucky.'Steel Fabricators and Erectors,a sole proprietorshipowned by StewartA. Leithliterand his wife, JanetLeithliter,maintains its principal office and place of busi-ness at Newburgh,Indiana,and is engaged at theALCOA jobsitein the operation of heavy equipment inthe construction industry.S.F. Steel Fab, Inc.and Steel Febricators and Erec-tors, by virtue of their common ownership,management,control of labor relations and interrelationship of oper-ations, constitute a single-integrated business enterpriseand a single employer within the meaningof the Act.Ifind thatALCOA,Castle, and the S.F. Steel Fab,Inc.-Steel Fabricators and Erectors entity are personsand employers engaged in commerce within the meaningof Section 2(2), (6), and(7) and Section8(b)(4) of theAct.IL LABOR ORGANIZATIONIII.THE UNFAIR LABOR PRACTICESA. BackgroundLate in 1986, Castle, thegeneralcontractor at theALCOA jobsite, engaged S.F. Steel Fab to erect a metalbuilding on the ALCOA premises. In anticipation of thatwork, Stewart Leithliter and his wife, the owners ofmore than 95 percent of the S.F. Steel Fab stock, formeda soleproprietorship called Steel Fabricators and Erec-tors.The new Company was founded in January 1987.The Leithliters decided that the new company wouldperform the work at the ALCOA jobsite and,using per-sonal funds, they purchased a crane for use by Steel Fab-ricators and Erectors. It was not the Leithliters' intentionto hire employees to operate the crane but, rather, theydecided that Stewart Leithliter would, himself, performthe work.Leithliter began operating the crane on the subjectjobsite on 2 February 1987. On 4 February, Respondentengaged in picketingat one entranceto the ALCOA job-site,witha signstating, "Steel Fabricatorsare refusingto negotiateand bargainwith IUOE Local 181." After 1day, picketing ceased.In the instantcase, the General Counsel contends, andRespondent denies, that an object of Respondent's pick-eting was to enmesh ALCOA, Castle, and other contrac-tors in Respondent's dispute with Steel Fabricators andErectors, in violation of Section 8(b)(4)(i) and (ii)(B) oftheAct.The General Counsel furtherassertsthat thepicketing had arecognitionalobject andwas anattemptto coerce Steel Fabricators and Erectors to enter into anagreement pursuantto Section 8(f) of the Act, in .viola-tionof Section 8(b)(7)(C) of the Act. Also atissue iswhether, on 2 February 1987, preceding the picketing,Respondent unlawfully threatened to picket the jobsite.B. Facts2As noted, Leithliter arrived at the ALCOA jobsite on2 February 1987, and began operating the crane ownedby Steel Febricators and Erectors. At the same time, hesupervised the work of employees of S.F. Steel Fab,Inc., represented by Iron Workers Local 103, who deliv-ered material and equipment to the jobsite and unloadedtrucks.While operating the crane, Leithliter was ap-proached by James Snow, Respondent's steward, whoshowed Leithliter his union card and asked if Leithliterhad such a card. Leithliter said no, adding that he ownedthe Company and the equipment and he intended to op-erate the crane. Leithliter did not tell Snow that SteelFabricators and Erectors did not employ other crane op-erators.3 Snow reported the substance of this conversa-tion to James Manning, Respondent's vice president.Respondent is a labor organization within the meaningof Section2(5) of the Act.'This finding is based on G.C. Exh..3, which is hereby received inevidence. G.C. Exhs. 4(g), (i), (j), (k), (n), and (o) are also received. Theremainderof G.C.Exhs.4 and 5 are rejected.2The factfindings contained herein are based on a composite of thedocumentary and testimonial evidence introduced at trial. I have not gen-erally relied on the testimony of TimothyAlkire, ALCOA'sconstructionmanager, who exhibited little recall of the details of significant events.For the reason stated infra,I have also accorded little weight to the testi-mony of Debbie Theueikauf, Alkire's secretary.3 Indeed, Respondent was never advised of that fact prior to the pick-eting of 4 February. OPERATING ENGINEERS LOCAL 181 (STEEL FAB)Debbie Theuerkauf,secretarytoALCOAsconstructionmanager Timothy Alkire,testified that during themorning of 2 February,she received a call from Manningwho wanted to talk to Alkire According toTheuerkauf Manning stated that he had heard that therewas a nonunion contractor working on the jobsite andTheuerkauf replied that she did not know of any Manning said that he would send Respondents businessagent,CecilMurphy to meet withAlkirethat afternoonTheuerkauf further testified that Manning stated that ifthe situation wasn t resolved there would be pickets upin the morningAccording to TheuerkaufMurphy arrived at heroffice that afternoon She testified that she could notrecallwhat he said or how long he was there Furthershe could not recall if Murphy saw Alkire or if he remarred in her office or if he received clearance to enterthe jobsite She could not recall what Murphy did whilewaiting to see AlkireWhen shown Cecil Murphy in thehearing room she could not recall if she had ever seenhim before Theuerkaufs lack of recall on these pointspersuades me that she is not a reliable witnessCecilMurphy testified that he arrivedat the ALCOAconstruction office about 2 p in on 2 February seekingtomeet with Steel Fabricators and Erectors andworksomething outMurphy went to Alkire s office andasked Alkire what procedure to follow in order to obtainclearance to enter thejobsite and speak to Steel Fabricators and Erectors Alkire said that he did not know andhe asked Murphy to wait in the waiting room Murphywaited until 5 p in at which time Alkire told him thathe could not enter the jobsiteMurphy asked Alkire tobring the man out here and let them talk in the officeAlkire refused,and Murphy leftOn 3 February,Murphy received a telephone callfrom an individual named Massey who stated that hewas an attorney representing Steel Fabricators and ErectorsMassey asked if Murphy had a problem andMurphy replied that he did not know he needed to talkto the owner of the Company Massey told Murphy thatthe Steel Fabricators and Erectors owner would call himlater that day Leithliter did not call InsteadMurphyreceived a call from another attorney representing SteelFabricators and ErectorsArthur Rutkowski who toldhim that a suit would be filed against Murphy because hehad threatened a clientMurphy stated that he had notbeen able even to talk to Rutkowski s clientAs indicated on 4 February Respondent picketed theentrance to the jobsite used by Steel Fabricators andErectors and the employees of the other contractors Asingle sign was displayed, statingSteel Fabricators arerefusing to negotiate and bargain with IUOE Local 181After picketing commenced some 300 employees of varsous construction contractors on the jobsite refused toreport to work When Leithliter arrived at the jobsite, heaskedManning,what s your purpose here?Manningrepliedto get you to negotiate with usAlkire spoke to Manning about 4 p in on 4 February,and suggested that Castle,the general contractor, stopwork on the contract until the problem could be resolvedManning agreed to remove the pickets and, laterthat day picketing ceased By telegram dated 4 February3571987 and received by Respondent on 5 February Respondent was advised for the first time that Steel Fabricators and Erectors has only one employeeNo further picketing took place after 4 FebruaryLeithliter engaged another contractor to complete thework he had begun and that contractor Tri State Steelcommenced work on 9 FebruaryC ConclusionsThe General Counsel contends that, on 2 February1987,Respondent through Manning violated Section8(b)(4)(ii)(B) of the Act by threatening to picket at theALCOA jobsiteThis contention is premised entirely onthe testimony in that regard of Debbie Theuerkauf secretarytoALCOAsconstructionmanagerAs I havefound Theuerkauf to be an unreliable witness, I am unwilling to base an unfair labor practice finding on hertestimony I find and conclude that this allegation shouldbe dismissedWith respect to the picketing of 4 February which decidedly had secondary effects there is a lack of recordevidence showing that an object of the picketing was toexert secondary pressuresRespondent picketed at thejobsite using a sign which clearly stated that its disputewas with Steel Fabricators and Erectors Picketing occurred at the gate used by Steel Fabricators and Erectorsand at a time when that company was on the jobsite andengaged in its normal business activitiesThusthe standards for lawful common situs picketing were met 4 LikewiseRespondents words and conduct at and awayfrom the picket line do not reveal that it harbored secondary objectives I find and conclude that Respondent,by its 4 February picketing at the ALCOA jobsite didnot engage in conduct violative of Section 8(b)(4)(B) ofthe ActFinally the General Counsel argues that the picketingconcededly recognitionalwas violative of Section8(b)(7)(C) of the Act Thus by its picketing Respondentsought to compel Leithliter to sign a contract coveringemployees engaged in operating a crane for Steel Fabricators and Erectors a unit which contained no statutoryemployees Such picketing the General Counsel urgesisa violation of Section8(b)(7)(C)ab initiowithoutregard to the language in that Section privileging recognitional picketing for a reasonable period as, in suchcircumstancesaquestionconcerningrepresentationcannot be raisedAlso, in the General Counsels view,the picketing was necessarily aimed at forcing Leithliterto sign an agreement covering future employees pursuanttoSection 8(f) of the Act,inviolationof Section8(b)(7)(C)In certain circumstances the Board has held that recognitional picketing in conformity with the reasonableperiod requirement is nonetheless,violative of Section8(b)(7)(C)where a valid question concerning representstion cannot be raised5The Board has also held that* Sailors Union(Moore Dry Dock)92 NLRB 547 (1950)SeeA I Security Service Co224 NLRB 434(1976) enfd 578 F 2d361 (D C Cir 1978)Dunbar Armored Express211 NLRB 687(1974)CfVila Barr Co157 NLRB 588 (1966) 358DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpicketing to compel an employer to sign a prehire agree-ment is violative of that Sectionof the ActsHere, how-ever,the record evidence showsthat,despite its effortsto obtain the facts,Respondent was unaware,prior toand during the course of its 1 day of picketing,that SteelFabricators and Erectors did not then employ statutoryemployees as crane operators.No further picketing oc-curred after it learned of that fact.In these circum-stances, I find and conclude that Respondent's picketingmay not be deemed to have occurred for the purpose ofobtaining a prehire agreement and that it was not other-wise violative of Section8(b)(7)(C) of the Act.CONCLUSIONS OF LAW1.S.F. Steel Fab,Inc. and SteelFabricators and Erec-tors constitute a single employer engaged in commerce,and in operations affecting commerce,within the mean-ing of Section2(2), (6), and (7) of the Act.6 R. S.Noonan,Inc.,142NLRB1132 (1963).2.Respondent, OperatingEngineersLocal 181, a/wInternationalUnion of OperatingEngineers,AFL-CIOisa labor organizationwithin themeaningof Section2(5) of the Act.3.Respondent has not engaged in violationsof Section8(b)(4) and (7) of the Act, as allegedin the complaint.On thesefindingsof factand conclusionsof law andon the entirerecord,I issue thefollowingrecommend-ed7ORDERThe complaintis dismissed.7 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec.102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.